Citation Nr: 0521517	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  97-22 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had more than 12-and-a-half years of active 
military service during the period from January 1952 to April 
1966.  

This matter arises from a November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which determined that the veteran had 
failed to submit new and material evidence to reopen a claim 
for service connection for low back disability.  

In a decision dated in August 2004, the Board of Veterans' 
Appeals (Board) found new and material evidence and reopened 
the claim.  The Board then remanded the matter to the Appeals 
Management Center (AMC) for additional development.  The 
matter was returned to the Board in July 2005 for final 
appellate consideration.

The Board notes that this appeal initially included the issue 
of entitlement to service connection for diabetes.  By a 
rating action dated in January 2005, service connection for 
diabetes mellitus was granted, effective from October 1993.  
As such, the issue of entitlement to service connection for 
diabetes is no longer the subject of appellate consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Chronic low back disability, to include degenerative 
disease of the lumbar spine, was not manifested in service or 
within one year of service discharge, and no competent 
evidence has been presented establishing a nexus between the 
veteran's active military service and his low back disorder.




CONCLUSION OF LAW

Chronic low back disability was not incurred or aggravated in 
service and degenerative disease of the lumbar spine may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
101(24), 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

By letters dated in August 2002, March 2003, December 2003, 
and August 2004 the RO advised the veteran of the essential 
elements of the VCAA.  The veteran was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received.  The veteran was also asked to identify 
any additional information or evidence that he wanted VA to 
try and obtain.  The August 2004 letter explicitly asked the 
veteran to submit any information or evidence that he felt to 
be pertinent to the claim.  The veteran was further advised 
of the evidence necessary to grant his claim on appeal.  
These letters fully provided notice of all four elements that 
were discussed above.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The November 1993 rating decision, December 1994 rating 
decision, June 2004 Statement of the Case, and Supplemental 
Statements of the Case (SSOCs) dated in December 1997, April 
2004, and January 2005 collectively notified the veteran of 
the relevant laws and regulations and essentially advised him 
of the evidence necessary to substantiate his claim for 
service connection.  The April 2004 SSOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  The January 2005 SSOC 
addressed the veteran's claim for service connection on the 
merits.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

The veteran's service medical records are included with the 
claims folder.  VA and non-VA treatment records have also 
been obtained including, but not limited to, Colonial Manor 
Hospital, R.B. Morawetz, M.D., S. Nadella, M.D., and the 
Birmingham VA Medical Center (VAMC).  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  The veteran was afforded a 
VA examination in October 2004 for the purpose of determining 
the nature and etiology of his back disability. 

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Indeed, the Board notes that the veteran has not claimed that 
VA has failed to comply with the notice or duty to assist 
requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Such 
notice was impossible, as the original decision in this 
appeal was issued in November 1993.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in August 
2002 was not given prior to the first adjudication of the 
claim (November 1993), the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R.  § 3.159(b), and, after the notice was provided, the 
case was readjudicated and the March 2003 SSOC was provided 
to the veteran.

Analysis

The veteran contends that service connection for low back 
disability is warranted.  He asserts that he suffered an 
injury to his back in service and was treated for the same.  
Specifically, the veteran recalls injuring his back when he 
attempted to catch a falling object, which resulted in back 
strain.  He maintains that he has experienced chronic low 
back pain since that time.  

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of degenerative disc 
disease or spondylosis of the lumbar spine.  Service 
examination reports dated in December 1954, September 1956, 
and January 1959 indicated that the veteran's spine was 
normal.  The veteran was seen in September 1962 for 
complaints of low back pain.  He said the pain started 
approximately one week earlier, following a hard push against 
a heavy bookcase.  He provided a history of injuring his back 
in 1950.  The impression was moderate dorso-lumbar strain.  

The veteran was seen again for complaints of back pain in 
September 1963.  He described back pain that originated in 
the middle back and radiated down to his groin.  He said the 
pain had been present for the past two weeks, and that he had 
performed heavy work two weeks earlier.  The veteran also 
gave a history of low back trauma in the distant past.  He 
was diagnosed as having low back syndrome.  In October 1965, 
the veteran was evaluated for complaints of low back pain.  
The impression was possible genitourinary tract infection.  
There are no other reports of low back pain.  On physical 
examination pending service discharge (March 1966), the 
veteran's spine was found to be normal.  

A VA examination was conducted in March 1967.  At that time, 
the veteran had full range of motion of the lumbar spine.  No 
findings were made regarding a chronic disability of the 
lumbar spine, to include degenerative disc disease.  

Post-service medical records from Colonial Manor Hospital, 
R.B. Morawetz, M.D., S. Nadella, M.D., and the Birmingham 
VAMC reflect treatment for multiple health problems including 
low back pain and spondylosis and degenerative disc disease 
of the lumbar spine.  The veteran was admitted to Colonial 
Manor Hospital in May 1980 for complaints of severe low back 
pain with radiation to the lower extremities.  He provided a 
history of injuring his back in service.  Following a 
physical examination, the impression was lumbosacral strain, 
possible herniated lumbar disc.  

The next medical records documenting treatment for low back 
pain are dated in 1994, when Dr. Morawetz saw the veteran.  
Dr. Morawetz reported that lumbar spine films taken in May 
1994 showed no abnormality.  Although the veteran gave a 
history of low back pain since injuring his back in service,  
Dr. Morawetz made no finding that associated the veteran's 
complaints of back pain (lumbar spondylosis) to his active 
service.  

The records from the Birmingham VAMC include a June 1997 
consultation report indicating that recent X-rays of the low 
back had revealed moderate degenerative joint disease.  
Reports from Dr. Nadella noted that the veteran has been 
diagnosed as having degenerative disc disease of the 
lumbosacral spine.  Again, no findings were made that 
associated the veteran's present low back disability with his 
active service.

The report of an October 2004 VA examination has been 
considered.  At the time of the examination, the veteran 
provided a history of injuring his back in 1953 when he tried 
to catch a falling object.  He said he continued to 
experience low back pain since that initial injury, and that 
the pain had grown progressively worse over time.  Following 
a physical examination, the veteran was diagnosed as having 
early spondylosis of the lumbar spine.  Although the back 
strain that he suffered in service may have caused him pain 
at that time, the examiner stated that it was "as likely as 
not" that the low back pain the veteran currently 
experienced was a result of the normal aging process and 
degeneration of the lumbar spine.  He added that spondylosis 
was a progressive disease.

There is no evidence showing a diagnosis of spondylosis or 
degenerative disc disease in service.  Although there is 
evidence that he injured his back in service, the evidence 
fails to establish a chronic disability of the low back.  
Indeed, at the time of his service discharge examination, his 
spine was found to be normal.  There is also no evidence of a 
diagnosis of the degenerative disc disease within one-year of 
the veteran's service discharge.  The Board must note the 
lapse of many years between the veteran's separation from 
service and the first treatment for back disability, which 
was in 1980.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230F.3rd 1330, 1333 (Fed. Cir. 
2000).

The veteran must therefore present medical evidence that 
establishes a medical nexus between his current low back 
disability (degenerative disc disease and/or spondylosis of 
the lumbosacral spine) and his active service.  Such evidence 
has not been presented.  To the contrary, rather than being 
related to any in-service back injury, a VA examiner 
specifically indicated that it was as likely as not that the 
veteran's spondylosis was the result of the aging process and 
normal degeneration of the lumbar spine.  The claim for 
service connection for low back disability must be denied.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection and that, therefore, the 
provisions of § 5107(b) are not applicable.


ORDER

Service connection for a low back disorder is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


